Title: To Thomas Jefferson from J. D. Goodman, 6 March 1822
From: Goodman, J. D.
To: Jefferson, Thomas


Sir,
Cincinnati,
March 6th 1822.
The first number of the Western Quarterly Reporter, is forwarded to you by the mail that conveys this. We should feel wanting in duty, if we neglected presenting to you by the first opportunity, an evidence that the western Country is appreciating the advantages of that free government for which you have so long, and so successfully labored. We hope that you will derive some pleasure, if not from the work itself, at least from the intentionsof your sincere admirers and very Hble. SertsJohn D. Goodman EditorJno P Foote Publisher of the Western Quarterly Reports